Citation Nr: 1000502	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-39 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of ten (10) 
percent for slight instability, status post right patellar 
fracture.

2.  Entitlement to an initial compensable rating for post 
surgical repair left fifth finger fracture.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1997 to February 
2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2007 rating decision of the 
Roanoke, Virginia regional office (RO) of the Department of 
Veterans Affairs (VA).   The rating decision, in pertinent 
part, granted the Veteran's claims for service connection and 
assigned a non-compensable rating for post surgical repair 
left fifth finger fracture and a 10 percent rating for slight 
instability status post right patellar fracture.

A statement attached to the Veteran's Substantive Appeal (VA 
Form 9) refers to disability experienced in the fourth (or 
ring) finger as a result of the service-connected left fifth 
finger disability.  The Board interprets that statement as 
raising a new application for benefits (entitlement to 
service connection, on a secondary basis, for a left fourth 
finger disability) which the RO was required to adjudicate.  
Because that claim remains pending, it is REFERRED to the RO 
for appropriate action, to include appropriate advisement to 
the Veteran of how to substantiate his claim and development 
of the claim.  



FINDINGS OF FACT

1.  From the award of service connection, the Veteran has 
experienced some instability, not observed to be more than 
slight, in the right knee.

2.  From the award of service connection, the Veteran's post 
surgical repair left fifth finger fracture has resulted in 
decreased range of motion, to include favorable ankylosis, 
and some pain upon movement.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for slight instability, status post right patellar 
fracture have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Code 5257 
(2009).

2.  The criteria for an initial compensable rating for post 
surgical repair left fifth finger fracture have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.20, 4.71a, Diagnostic Code 5227 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the Veteran's claims, the 
Board is required to address the duty to notify and duty to 
assist imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2009); 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  After having carefully reviewed the record 
on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.

VA has a duty to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5102, 5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notification obligation was accomplished by way 
of a letter from the RO to the Veteran dated November 2006.  
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the Veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
Veteran about the information and evidence he was expected to 
provide.  Additionally, the letter complied with the holding 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006) by informing 
the Veteran of how the RO assigns disability ratings and 
effective dates when a claim for an increased rating is 
granted.  

Although the Veteran was specifically notified in a May 2008 
letter of the requirements to establish entitlement to an 
increased rating, the VA General Counsel has held that 38 
U.S.C.A. § 5103(a) does not require VA to provide notice of 
this information for newly raised or "downstream" issues, 
such as claims for increased compensation following the 
initial grant of service connection for a disability, in 
response to notice of its decision on a claim for which VA 
has already given the appropriate section 5103(a) notice.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  As such, and as 
stated above, the appropriate notice has been given in this 
case.

VA has a duty to assist a veteran in obtaining evidence 
necessary to substantiate a claim.  The Veteran's service 
treatment records and lay statements have been associated 
with the claims file; he has not identified any treatment 
records pertinent to the claims on appeal.  Additionally, the 
Veteran was afforded VA examinations for his conditions in 
December 2006 and August 2009.  See Charles v. Principi, 16 
Vet. App. 370 (2002) (noting that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide medical examinations as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant], 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim").

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the claims on appeal.  The Veteran has been 
given ample opportunity to present evidence and argument in 
support of his claim.  As such, all relevant evidence 
necessary for an equitable disposition of the Veteran's 
appeal of this issue has been obtained and the case is ready 
for appellate review.  The Board additionally finds that 
general due process considerations have been complied with by 
VA.  See 38 C.F.R. § 3.103 (2009).

Increased rating claims

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability require review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 (2009).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7 (2009).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 
C.F.R. § 4.3 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In cases such as 
this in which the Veteran has appealed the initial rating 
given at the time service connection is established, in 
assigning the initial rating, the Board must consider the 
propriety of assigning one or more levels of rating, referred 
to as "staged" ratings, from the initial effective date 
forward, based on evidence as to the severity of disability.  
See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of a 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  

Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling, and pain on movement.  38 C.F.R. § 
4.45.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity, however, the 
Secretary shall, from time to time, readjust this schedule of 
ratings in accordance with experience.  To accord justice in 
an exceptional case in which the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).

Slight instability, status post right patellar fracture

The Veteran is claiming entitlement to an initial rating in 
excess of ten (10) percent for slight instability, status 
post right patellar fracture, under Diagnostic Code (Code) 
5257, effective February 3, 2006.  

As an initial matter, the Board observes that the Veteran 
also has been evaluated as having a 10 percent disability 
rating for status post right patellar fracture, under Code 
5260, for symptoms of crepitus and pain and observable post-
traumatic changes in the medial collateral ligament.  See 
Rating Decision dated February 2007; 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2009).  This diagnostic code pertains 
to limitation of leg flexion.  Id.  Per the Veteran's 
December 2007 Substantive Appeal (VA Form 9), he is not 
appealing this issue.  

Separate disability ratings may be assigned for different 
symptoms, regardless of whether they are from the same or 
different causes.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994); also see VAOPGCPREC 9-04 (September 17, 2004), 69 
Fed. Reg. 59,990 (2004).  VA's Office of General Counsel has 
determined that a claimant may receive separate disability 
ratings for limitation of motion, under Code 5260, and for 
instability of the knee, under Code 5257, respectively, since 
these Codes pertain to different symptoms.  See VAOPGCPREC 
23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); and 
VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 
(1998).  VA's Office of General Counsel has also held that 
when a knee disability is already rated under Code 5257 for 
instability of the knee, and there is also x-ray evidence of 
arthritis and limitation of motion severe enough to warrant a 
zero-percent rating under Codes 5260 or 5261, a separate 
rating is available under Codes 5003 or 5010.  VAOPGCPREC 23-
97; VAOPGCPREC 9-98.  The Board is bound in its decisions by 
the regulations of the Department, instructions of the 
Secretary, and precedent opinions of the General Counsel of 
the VA.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 
20.101(a) (2009).

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2009).  Diagnostic Code 5257 applies to evaluation of 
"other" knee impairment, such as recurrent subluxation or 
lateral instability.  Under this diagnostic code, a 10 
percent disability rating is warranted for slight disability, 
a 20 percent rating is warranted for moderate disability, and 
a maximum 30 percent evaluation is warranted for severe 
disability.

During the December 2006 VA examination, the examiner noted 
slight instability in the right knee joint.  She noted that 
the anterior and posterior cruciate ligaments stability test 
of the right knee was abnormal, as was the medial and lateral 
meniscus test.  

In August 2009, the Veteran received another VA examination 
of his right knee.  The examiner noted, in a summary of the 
Veteran's reported symptoms, instability of the right knee.  
However, the report shows that, upon physical examination, no 
instability was found.  Specifically, the examiner observed 
no definite instability was noted at rest with varus/valgus 
or antero-posterior stress.  The summary of reported symptoms 
also reflects that the Veteran noted instances of his knee 
"giving way," but not of dislocation or subluxation.  On 
examination the examiner did not find evidence of dislocation 
or subluxation.  

The examiner inquired into the effects of the disability on 
the Veteran's daily life, noting some difficulty with chores, 
recreation, and traveling as well as prevention of exercise 
and sports.  The examiner noted that the injury did not 
presently affect his work as he had a desk job.  However, the 
examiner noted that the Veteran may be asked to work on 
submarines in the future and that his right knee disability 
could affect his ability to climb steep stairs.

Although the 2009 examiner did observe limitation of range of 
motion and pain in the right knee, these symptoms are not for 
consideration under Code 5257, but pertain to Code 5260.  As 
noted, the Veteran has received a rating of 10 percent under 
Code 5260 for these symptoms and, under VAOPGCPREC 9-98, when 
limitation of range of motion warrants a zero-percent rating 
under Code 5260, and there is x-ray evidence of arthritis, a 
separate rating may be assigned under Codes 5003 or 5010.  
Despite the Veteran's current rating of 10 percent under Code 
5260, the August 2009 VA examination report shows that he has 
right leg flexion to 120 degrees and normal right leg 
extension; limitation of motion warranting a zero-percent 
rating is flexion limited to 60 degrees under Code 5260, or 
extension limited to five (5) degrees under Code 5261.  The 
2006 examination report reveals normal range of motion, 
despite observed pain, in regard to both extension and 
flexion, in the right knee.  Although x-rays from both 
examinations reflect post-traumatic changes, neither 
examination report reflects a diagnosis of arthritis in the 
right knee.  As the Veteran does not show limitation of 
motion warranting a zero-percent disability rating under 
either Codes 5260 or 5261 or show x-ray evidence of 
arthritis, he is not, under VAOPGCPREC 9-98 or VAOPGCPREC 23-
97, entitled to a separate rating under either Code 5003 or 
Code 5010.  

In regard to the specific disability addressed by Code 5257, 
recurrent subluxation or lateral instability, the Board 
observes that the Veteran reported to both the 2006 and 2009 
examiners that his right knee "gives out."  However, 
neither examiner found any evidence of subluxation and the 
2009 examiner also noted no x-ray evidence of dislocation.  
Further, the 2006 examiner found evidence of only slight 
instability and the Veteran described this symptom to the 
2009 examiner as "some degree of instability only during 
heavy exertional activities;" the 2009 examiner found no 
objective evidence of instability.  As such, the examination 
report showing the most instability only described that it as 
slight and neither the Veteran's own description of symptoms 
nor the 2009 examination findings support a determination 
that instability is more than slight.  There is no medical 
evidence supporting a rating in excess of 10 percent under 
Code 5257.  

In reaching this decision, the Board has considered the issue 
of whether the Veteran's service-connected knee disability 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards and warranting referral to the appropriate 
officials for consideration of an extraschedular rating.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).  The objective evidence does not support a 
finding that his back condition interferes markedly with 
current employment and there is no evidence revealing 
frequent periods of hospitalization.  

In sum, there is nothing in the record to distinguish his 
case from the cases of numerous other veterans who are 
subject to the schedular rating criteria for the same 
disability.  Should the Veteran's disability or employment 
picture change in the future, he may be assigned a higher 
rating.  See 38 C.F.R. § 4.1.

Post surgical repair left fifth finger fracture

The Veteran is claiming entitlement to an initial compensable 
rating for post surgical repair to the left fifth finger, 
under Diagnostic Code (Code) 5227.  Under Diagnostic Code 
5227, the maximum schedular rating available for either 
favorable or unfavorable ankylosis of the left fifth finger 
is zero (0) percent.  38 C.F.R. § 4.71a (2009).

The December 2006 examiner noted ankylosis of the left little 
finger proximal interphalangeal joint in a favorable 
position.  She stated that there was decreased range of 
motion in the left fifth finger, but observed that joint 
function was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination after 
repetitive use.

In August 2009 the Veteran was afforded another examination 
for his left fifth finger condition.  That examiner observed 
that the residuals of the left little finger included 
degenerative joint disease of the proximal interphalangeal 
(PIP) joint and flexion deformity with mild functional 
impairment.  The examiner further observed decreased pushing 
and pulling strength, and decreased dexterity, at the PIP 
joint of the left fifth finger.  The other digits were 
described as unremarkable and the examiner did not note any 
interference with the overall function of the left hand.  The 
report reflects that there are significant effects on the 
typing required by the Veteran's usual occupation as a 
Systems Engineer and mild effects on his ability to perform 
chores.  

Since the veteran is receiving the maximum schedular rating 
available under Diagnostic Code 5227, the Board has 
considered the Veteran's finger disability under other 
pertinent criteria, but finds none that would avail the 
Veteran of a higher rating.  Even though the 2006 examiner 
noted decreased range of motion in the Veteran's left fifth 
finger, such a disability still only warrants a non-
compensable rating under Code 5230.  38 C.F.R. § 4.71a.  

In light of the Veteran's complaints of pain in his left 
fifth finger, the Board has considered whether a compensable 
rating is necessary for functional loss due to flare-ups, 
pain, fatigability, incoordination, pain on movement, and 
weakness.  These symptoms were not noted by the 2006 
examiner, but the 2009 examiner did note pain on movement.  
However, these subjective complaints are contemplated by the 
current non-compensable rating.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, 8 Vet. App. at 206-7.  

In reaching this decision, the Board has considered the issue 
of whether the Veteran's service-connected left fifth finger 
disability presented an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating was warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell 
v. Brown, 9 Vet. App. 337, 338-339 (1996).   In this case, 
there is no evidence of any hospitalization associated with 
the disability in question.  In addition, the Board finds no 
evidence that the Veteran's disability markedly interferes 
with his ability to work, above and beyond that contemplated 
by his separate schedular rating.  See 38 C.F.R. § 4.1 
(indicating that generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability).

	
ORDER

Entitlement to an initial rating in excess of ten (10) 
percent for slight instability, status post right patellar 
fracture is denied.

Entitlement to an initial compensable rating for post 
surgical repair left fifth finger fracture is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


